10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2118-cr-00136~.JLR Docleent 68-1 Fitec| 11106/18 Page l of 2

THE HONORABLE JAN£ES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRIC'T OF WASHINGTON AT SEATTLE

CQ|X--l@»@':n.t€;

UNITED STATES OF AMERICA, No.~'€R==l'é==H-E:l:BHS-
Plaintiff, (B’R:®P@S=EB) ORDER SEALING
vs. , MOTION TO MODIFY
CONDITIONS OF BOND
KENNADY WESTON,
Defendant.

 

 

 

 

This matter having come before the undersigned on the motion of the defendant,
Kennady Weston, that she be permitted to file the Motion to Modify Conditions of Bond
under Seal, and the Court finding that there are compelling reasons to permit the filing of
that document under seal, it is hereby

ORDERED that the defendant shall be permitted to tile the Motion to Modify
Conditions of Bond under Seal l

DONE this E\\g\¢\ HAA day ofNoveInber 2018

(\MQSQM

THE HONORA LE JAMES L. ROBART
UNITED STAT S DISTRICT COURT JUDGE

 

ORDER SEALING MOTION- l CATI§AV§§§E:%$F PLLC
_ T a
KENNADY WESTON 600 1st Avenue Suite 304
Seattle, Washingt.on 98104
[`206] 624-0508 F`AX [206) 622-9091

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
‘ 23
24

25

 

 

Case 2:18-cr~00136~.JLR Document 68-1 Filed 11106!18 Page 2 of 2

Respectfully Submitted

/s/Cathy Gormley,
Cathy Gormley, WSBA #26169

Attorney for Kelmady Weston
600 1$`t Avenue #3 04

Seattle, Washington 98104
(206) 624-0508

cathy@cgormleylaw.com'

CERTIFICATE OF SERVICE

I, Cathy Gonnley, certify that on November 5, 2018, I filed a copy of this

document Wit'h ECF., Which Will provide copies to the parties via e-mail.

ORDER SEALING MOTION- 2
KENNADY WEsToN

/s/C athy Gormley
Cathy Gormley, WSBA #26169

Attorney for Kennady Weston
600 1St Avenue #304

_Seattle, Washington 98104
(206) 624-0508

cathy@c.gormleylaw.com

LAW OchE 011
CATHY GORMLEY, PLL_C
600 151 Avenue Suite 304
Seattle, Washington 98104
[206] 624~0508 F`AX [206] 622-9091

 

 

